In an action for a judgment, inter alla, declaring a certain local law of the Town of Ramapo to be unconstitutional, defendants appeal from an order of the Supreme Court, Rockland County, dated January 22, 1968, which, on plaintiffs’ motion, enjoined defendants pendente lite from in any manner enforcing the terms and provisions of said law and a superseding local law. Order modified, on the law and the facts, by adding thereto a provision that plaintiffs shall give an undertaking as provided in CPLR 6312 (subd. [b]) in an amount to be fixed by the Special Term upon a hearing held for such purpose, unless the parties stipulate to an amount therefor. As so modified, order affirmed, with $10 costs and disbursements to respondents. In our opinion, the granting of an injunction pendente lite without provision for a suitable undertaking was unwarranted (CPLR 6312). Beldock, P. J., Christ, Rabin, Benjamin and Martuscello, JJ., concur. [55 Misc 2d 695.]